NO. 12-19-00108-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 THOMAS BROWN,                                     §      APPEAL FROM THE 114TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Thomas Brown appeals from his
conviction in trial court cause number 114-0781-16. Under the rules of appellate procedure, the
notice of appeal must be filed within thirty days after the sentence is imposed or suspended in open
court, or after the day the trial court enters an appealable order; or within ninety days if the
defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that
a motion to extend the time for filing a notice of appeal must be filed within fifteen days after the
deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this case, sentence was imposed
on April 21, 2017. Appellant filed his notice of appeal on March 21, 2019, long after the time for
filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On March 21, Appellant’s counsel filed a memorandum of law regarding the timely filing
of notice of appeal, in which he states that he was appointed almost two years after sentence was
imposed and he concedes that no timely notice of appeal was filed. Thus, he states that “Appellant
cannot establish a legal basis by which the Court could claim jurisdiction over this matter” and
expresses his belief that dismissal is required. We agree.
        “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure.1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). In the present case, Appellant’s appeal is untimely.
Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered March 29, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2019


                                         NO. 12-19-00108-CR


                                        THOMAS BROWN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0781-16)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.